Exhibit 10.1


[WEC Energy Group Letterhead]


March 30, 2020




Dear Scott:


We are pleased to confirm the offer that we have extended to you for the
position of Senior Executive Vice President and Chief Operating Officer
reporting to Kevin Fletcher effective June 1, 2020. In this role, you will
continue to be a member of the Office of the Chair.


You will receive an annual base salary effective June 1 of $800,000 which will
be payable in accordance with the Company’s regular payroll practices. Other
compensation and benefits associated with this offer are outlined below.


Annual Incentive Plan
In addition to your base salary, you will participate in the Short-Term
Performance Plan (STPP) with a target award level of 85 percent of base salary.
Payment is earned when you and the Company meet pre-established performance
targets based on WEC financial performance and results against certain
operational targets. Participation in this plan is reviewed annually.


Long-Term Incentive Awards
You will participate in the long-term incentive plan with a target compensation
level of 230 percent of base salary. Awards are typically made in January of
each calendar year and are subject to approval of the Compensation Committee.


You will continue to be eligible for other benefits available to management
employees as well as those commensurate with officers in similar roles.


All benefits described above which are further defined in plan documents are
subject to all the terms in those documents which supersede any other
description. Management reserves the right in its discretion to change or
terminate all current benefit plans or practices and other policies and
procedures.


Sincerely,


/s/ Gale E. Klappa
 
/s/ J. Kevin Fletcher
 
 
 
Gale E. Klappa
 
J. Kevin Fletcher
Executive Chairman
 
President and Chief Executive Officer
 
 
 





I have reviewed and accept this offer of employment.


Signature: /s/ Scott J. Lauber     Date: 03-31-20


